                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

MARCIE SALOPEK,

              Plaintiff,

v.                                                             CV No. 18-339 JAP/CG

ZURICH AMERICAN LIFE
INSURANCE COMPANY,

              Defendant.

                    ORDER GRANTING JOINT MOTION TO EXTEND
                      DEADLINE TO FILE MOTIONS TO COMPEL

       THIS MATTER is before the Court on the parties’ Joint Motion to Extend

Deadline to Compel Responses to Parties’ First Sets of Requests for Production, (Doc.

86), filed January 14, 2019. The parties ask to extend their deadlines to file motions to

compel to February 12, 2019, because they are continuing to gather responsive

documents and negotiate. The Court, having considered the Motion, noting it is

unopposed, and being otherwise fully advised, finds that the Motion is well-taken and

should be GRANTED.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion to Extend Deadline

to Compel Responses to Parties’ First Sets of Requests for Production, (Doc. 86), is

GRANTED, and the deadline to file motions to compel related to each of the parties’

first sets of discovery requests is extended to February 12, 2019.

       IT IS SO ORDERED.

                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
